Case 2:20-cv-08874-JGB-MAR Document 19 Filed 04/15/21 Page 1 of 5 Page ID #:147
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

 Case No. CV 20-8874-JGB (MAR)                                                    Date: April 15, 2021
 Title:      Raynel Dorrough v. Warden Ron Broomfield

 Present: The Honorable: MARGO A. ROCCONI, UNITED STATES MAGISTRATE JUDGE


                    Connie Chung                                                 N/A
                    Deputy Clerk                                       Court Reporter / Recorder

        Attorneys Present for Petitioner:   Attorneys Present for Defendants:
                     N/A                                  N/A
 Proceedings: (In Chambers) ORDER TO SHOW CAUSE WHY RESPONDENT’S
              MOTION TO DISMISS SHOULD NOT BE GRANTED

                                                  I.
                                            INTRODUCTION

         Petitioner, Raynel Dorrough (“Petitioner”), by and through counsel, has filed a Petition for
 Writ of Habeas Corpus (“Petition”) pursuant to 28 U.S.C. § 2254 challenging his 2017 conviction
 for assault with a firearm, criminal threats, and unlawful firearm activity. ECF Docket No. (“Dkt.”)
 1 at 6. The Petition alleges two due process claims. See id. at 26, 31, 35. Respondent filed a Motion
 to Dismiss contending Petitioner failed to exhaust state remedies for the second claim. Dkt. 15 at 1.
 The second claim appears subject to dismissal because it is unexhausted. The Court will not make a
 final determination regarding whether the claim should be dismissed, however, without giving
 Petitioner an opportunity to request a stay or file an amended petition.

                                               II.
                                       PROCEDURAL HISTORY

 A.       STATE COURT PROCEEDINGS

         On October 17, 2017, following a jury trial in the Los Angeles County Superior Court,
 Petitioner was found guilty of four counts of assault with a firearm in violation of section 245(b) of
 the California Penal Code (“Counts 1-4”), two counts of criminal threats in violation of section 422
 of the California Penal Code (“Count 5-6”), and one count of unlawful firearm activity in violation
 of section 29820(b) of the California Penal Code (“Count 7”). Dkt. 1 at 1; Lodg. 21 at 7. The jury

 1
  The Court’s citations to Lodged Documents refer to documents lodged in support of Respondent’s January 25,
 2021 Motion to Dismiss. See Dkt. 15. Respondent identifies the documents in dkt. 11, as follows:
        1.        Appellate Courts Case Information, dated October 6, 2020 for California Supreme Court case
                  number S258169 (“Lodg. 1”)
        2.        Petition for review, filed on September 24, 2019 for California Supreme Court case number
                  S258169 (“Lodg. 2”)
        3.        Denial order, filed on October 30, 2019 for California Supreme Court case number S258169
                  (“Lodg. 3”)


 CV-90 (03/15)                               Civil Minutes – General                                  Page 1 of 5
Case 2:20-cv-08874-JGB-MAR Document 19 Filed 04/15/21 Page 2 of 5 Page ID #:148
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No. CV 20-8874-JGB (MAR)                                               Date: April 15, 2021
 Title:      Raynel Dorrough v. Warden Ron Broomfield

 also found true the special allegation that Petitioner personally used a firearm in the commission of
 Counts 1-6, in violation of section 12022.5 of the California Penal Code. Lodg. 2 at 7, 22-23.
 Petitioner was sentenced to twelve years and four months in prison. Id.

        Petitioner timely appealed his convictions to the California Court of Appeal. Dkt. 1 at 46-
 53. In his appeal, Petitioner presented three issues:

          1. The trial court erred in admitting evidence pertaining to his possession of a gun in
             October 2016 and November 2016, violating the California Evidence Code and
             Petitioner’s due process rights;

          2. The prosecutor’s failure to disclose Petitioner’s statement to the booking officer
             constituted a discovery violation under section 1054 et seq. of the California Penal Code
             and therefore the statement should have been excluded; and

          3. Petitioner was entitled to a remand for the trial court to consider whether to strike the
             firearm enhancement, pursuant to a recent amendment.

 Id. On August 15, 2019, the California Court of Appeal affirmed the judgment but vacated the
 sentence and remanded the matter to the trial court to consider striking the firearm enhancement.
 Lodg. 2 at 19, 30-32.

         On September 24, 2019, Petitioner filed a petition for review in the California Supreme
 Court. Lodg. 1. In his petition for review, Petitioner only presented the first two issues addressed
 in his appeal to the California Court of Appeal. See Lodg. 2. On October 30, 2019, the California
 Supreme Court denied review. Lodg. 3.

 B.       FEDERAL HABEAS PROCEEDINGS

         On August 28, 2020, Petitioner filed the instant Petition challenging his 2017 conviction.
 Dkt. 1. The Petition appears to present the following two claims:

             1. Petitioner’s right to due process and a fair trial was violated when the trial court
                admitted unduly prejudicial evidence of Petitioner’s connections to firearms (“Claim
                One”); and

             2. Petitioner’s right to due process was violated when the trial court concluded there
                was no discovery violation and failed to exclude a statement made by Petitioner
                during booking (“Claim Two”).

 Id. at 26, 31, 35.



 CV-90 (03/15)                             Civil Minutes – General                             Page 2 of 5
Case 2:20-cv-08874-JGB-MAR Document 19 Filed 04/15/21 Page 3 of 5 Page ID #:149
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No. CV 20-8874-JGB (MAR)                                                Date: April 15, 2021
 Title:      Raynel Dorrough v. Warden Ron Broomfield

        On January 25, 2021, Respondent filed a Motion to Dismiss contending Petitioner failed to
 exhaust his state remedies for Claim Two. Dkt. 15 at 1. On February 12, 2021, Petitioner filed an
 Opposition in which he argues that Claim Two is “technically exhausted” and should be considered
 on the merits because it falls within an exception to any procedural default. Dkt. 17 at 2-3.

                                                 III.
                                             DISCUSSION

                       CLAIM TWO APPEARS SUBJECT TO DISMISSAL

 A.       CLAIM TWO HAS NOT BEEN PROPERLY EXHAUSTED

         A state prisoner must exhaust his or her state court remedies before a federal court may
 consider granting habeas corpus relief. 28 U.S.C. § 2254(b)(1)(A); O’Sullivan v. Boerckel, 526 U.S.
 838, 842 (1999). To satisfy the exhaustion requirement, a petitioner must fairly present his or her
 federal claims in the state courts to give the state the opportunity to pass upon and correct alleged
 violations of the petitioner’s federal rights. Duncan v. Henry, 513 U.S. 364, 365 (1995) (per curiam).
 A petitioner must give the state courts “one full opportunity” to decide a federal claim by carrying
 out “one complete round” of the state’s appellate process to properly exhaust a claim. O’Sullivan,
 526 U.S. at 845.

         For a petitioner in California custody, this generally means the petitioner must have fairly
 presented his or her claims in a petition to the California Supreme Court. See O’Sullivan, 526 U.S.
 at 845 (interpreting 28 U.S.C. § 2254(c)); Gatlin v. Madding, 189 F.3d 882, 888 (9th Cir. 1999)
 (applying O’Sullivan to California). A claim has been fairly presented if the petitioner has both
 “adequately described the factual basis for [the] claim” and “identified the federal legal basis for [the]
 claim.” Gatlin, 189 F.3d at 888.

         Here, although Petitioner filed a petition for review of the California Court of Appeal
 decision with the California Supreme Court, his petition did not include Claim Two. Dkt. 1, Lodg.
 2. In his petition for review, Petitioner argued that the prosecutor’s failure to disclose Petitioner’s
 statement to the booking officer constituted a discovery violation under section 1054 et seq. of the
 California Penal Code and therefore the statement should have been excluded. Lodg. 2 at 12-15.
 This claim is related to, but distinct from, Claim Two: that Petitioner’s due process rights were
 violated when the trial court admitted Petitioner’s statement to the booking officer. Petitioner did
 not identify this “federal legal basis” for his discovery-related claim in his petition for review, and as
 such, the state courts have not had “one full opportunity” to decide Claim Two. See O’Sullivan, 526
 U.S. at 845; Gatlin, 189 F.3d at 888. Indeed, Petitioner does not argue Claim Two is identical to the
 discovery claim presented in his petition for review and seems to concede that Claim Two has not
 been fairly presented to the California Supreme Court. Dkt. 17 at 2-4. Accordingly, Claim Two has
 not been properly exhausted and appears subject to dismissal.


 CV-90 (03/15)                             Civil Minutes – General                               Page 3 of 5
Case 2:20-cv-08874-JGB-MAR Document 19 Filed 04/15/21 Page 4 of 5 Page ID #:150
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No. CV 20-8874-JGB (MAR)                                                Date: April 15, 2021
 Title:      Raynel Dorrough v. Warden Ron Broomfield



 B.       PETITIONER HAS NOT SHOWN THAT CLAIM TWO IS “TECHNICALLY
          EXHAUSTED”

         A claim that was not “properly exhausted,” however, may be “technically exhausted” if the
 claim is procedurally defaulted. Coleman v. Thompson, 501 U.S. 722, 732 (1991) (A petitioner who
 has “defaulted his federal claims in state court meets the technical requirements for exhaustion;
 there are no state remedies any longer ‘available’ to him.”); see also Smith v. Baldwin, 510 F.3d 1127,
 1138 (9th Cir. 2007). “If the petitioner fails to present his federal claims to the state's highest court,
 and if he is procedurally barred from presenting those claims to the appropriate state court at the
 time of filing his federal habeas petition, the petitioner’s claims are considered procedurally defaulted
 for purposes of federal habeas review.” Smith, 510 F.3d at 1138 (citing O'Sullivan, 526 U.S. at 848).

         A petitioner may overcome procedural default by demonstrating either (1) actual innocence
 or (2) cause and prejudice. Smith, 510 F.3d at 1139. To demonstrate “actual innocence,” a
 petitioner must show that, “in light of all available evidence, it is more likely than not that no
 reasonable juror would convict him of the relevant crime.” Id. at 1140.

         Here, Petitioner argues that Claim Two is “technically exhausted” because it could only have
 been raised in a petition for review in the California Supreme Court, the time for which has already
 expired. Dkt. 17 at 2-4. Accordingly, Petitioner contends Claim Two is procedurally defaulted,
 rather than unexhausted. Id. Petitioner asks the Court to consider Claim Two on the merits despite
 the procedural default because he has shown that “failure to consider [Claim Two] will result in a
 fundamental miscarriage of justice.” Dkt. 17 at 3; Smith, 510 F.3d at 1139 (citing Coleman, 501 U.S.
 at 750). This pathway to overcome a procedural default is also known as the “actual innocence”
 exception. Id.

           Petitioner has not made it clear that Claim Two is procedurally defaulted. Claim Two could
 still be raised before the California Supreme Court in a Petition for Habeas Corpus, though it is
 possible, likely even, that the claim would be dismissed for procedural reasons. See Cross v. Sisto,
 676 F.3d 1172 (9th Cir. 2012) (“California applies a reasonableness standard to determine whether
 state habeas petitions are timely filed.”); see also In re Dixon, 41 Cal. 2d 756, 759 (1953) (“The
 general rule is that habeas corpus cannot serve as a substitute for an appeal, and, in the absence of
 special circumstances [constituting] an excuse for failure to employ that remedy, the writ will not lie
 where the claimed errors could have been, but were not, raised upon a timely appeal from a
 judgment of conviction.”). However, even assuming Claim Two is procedurally defaulted, Claim
 Two would still be subject to dismissal because Petitioner has not claimed, nor sufficiently pled,
 “actual innocence.” Petitioner asserts that Claim Two involves Petitioner’s “fundamental
 constitutional rights” and that Petitioner’s “ability to present a defense [was undermined]” but does



 CV-90 (03/15)                             Civil Minutes – General                               Page 4 of 5
Case 2:20-cv-08874-JGB-MAR Document 19 Filed 04/15/21 Page 5 of 5 Page ID #:151
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No. CV 20-8874-JGB (MAR)                                               Date: April 15, 2021
 Title:        Raynel Dorrough v. Warden Ron Broomfield

 not show how “in light of all available evidence, it is more likely than not that no reasonable juror
 would convict him of the relevant crime.” Dkt. 17 3-4; Smith 510 F. 3d at 1139.

        Accordingly, Claim Two appears subject to dismissal, either because it is unexhausted or
 procedurally defaulted. Petitioner argues, however, that if the Court does find Claim Two
 unexhausted, Petitioner should be given an opportunity to request a stay or file an amended petition.
 The Court agrees, and therefore will not make a final determination regarding whether the claim
 should be dismissed without giving Petitioner such an opportunity.

                                                   IV.
                                                 ORDER

        Thus, the Court ORDERS Petitioner to respond to this Order to Show Cause no later than
 April 29, 2021 by electing one of the following options:

          1.       File a motion requesting a stay pursuant to either Rhines v. Weber, 544 U.S.
          269 (2005) (“Rhines stay”) or Kelly v. Small, 315 F.3d 1063 (9th Cir. 2003) (“Kelly
          stay”); or

          2.      File a First Amended Petition, striking Claim Two.

        If Petitioner fails to demonstrate he is entitled to a Rhines or Kelly stay, or fails to respond
 by April 29 , 2021, the Court will grant Respondent’s Motion to Dismiss with respect to Claim Two.

 IT IS SO ORDERED.




                                                                                                     :
                                                                     Initials of Preparer           CC




 CV-90 (03/15)                             Civil Minutes – General                                Page 5 of 5
